Title: The American Commissioners to William Short, 5 August 1785
From: American Commissioners
To: Short, William


          
            Sir
            London August 5. 1785
          
          A Treaty of Amity & Commerce between the United States of America & his Majesty the King of Prussia having been arranged with the Baron de Thulemeyer his Majesty’s Envoy Extraordinary at the Hague specially empowered for this Purpose and it being inconsistent with our other Duties to repair to that Place ourselves for the Purpose of executing & exchanging the Instruments of Treaty, we hereby appoint you special Secretary for that Purpose.
          You recieve from Colo Humphries Secretary of our Legation, the original of our full Powers, & a Copy of the same attested by him; the full Powers heretofore communicated to us by the Baron de Thulemeier, & the two Instruments of Treaty arranged between us, each in two Columns, the one in English & the other in French, equally originals. From us you recieve a Letter to Charles Dumas Esqr.     for the United States at the Hague, associating him with you in the Objects of your Mission.
          You will proceed immediately to the Hague & being arrived there will deliver the Letter to mr. Dumas & proceed conjunctly with him in the Residue of your Business which is to be executed there.
          The original of our full Powers is to be exhibited to the Plenipotentiary of his Majesty the King of Prussia & the attested Copy is to be left with him, you taking back the original. You will in like Manner ask an Exhibition of the Original of his full Powers, & also a Copy duly attested: you will compare the Copy with the Original & being satisfied of its Exactness you will attest it, return the Original & keep the Copy. That you may be under no Doubt whether the full powers exhibited to you be sufficient or not, you recieve from Colo. Humphries those which the Baron de Thulemeier heretofore sent to us. If those which shall be exhibited agree with these in Form or Substance, they will be sufficient.
          The full powers being approved on each Side & exchanged, you will obtain the Seal & Signature of the Prussian Plenipotentiary to the two Instruments of Treaty with which you are charged, & yourself & mr. Dumas will attest the same. One of these original Instruments will remain in the Hands of the Prussian Plenipotentiary, the other you will retain.
          You will ask that the Ratification of his Majesty the King of Prussia be made known to us as soon as it shall have taken Place, giving an Assurance on our Part that that of Congress shall also be communicated so soon as it shall have taken Place. When both Ratifications shall be known Measures may be concerted for exchanging them. You will confer with the said Plenipotentiary on the Expediency of keeping this Treaty uncommunicated to the Public until the Exchange of Ratifications, & agree accordingly.
          You will then return to Paris, & redeliver to the Secretary of our Legation our original full Powers, the Copies of those of Prussia beforementioned, & the original Instrument of the Treaty which you shall have retained.
          
            John Adams.—Th: Jefferson
          
        